500 F.2d 48
86 L.R.R.M. (BNA) 2932, 74 Lab.Cas.  P 10,166
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 18, AFL-CIO
Respondent. No. 73-2140.
United States Court of Appeals, Sixth Circuit.
Argued June 6, 1974.Decided July 5, 1974.

Douglas S. McDowell, N.L.R.B. for petitioner; Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, Robert G. Sewell, Atty., N.L.R.B., Washington, D. C., on brief.
Jeffrey A. Belkin, Belkin & Belkin, Cleveland, Ohio, for respondent.
Before CELEBREZZE and MILLER, Circuit Judges, and GRAY,1 District judge.
PER CURIAM.


1
In this action the National Labor Relations Board has applied, pursuant to Section 10(e) of the National Labor Relations Act (29 U.S.C. 160(e)), for enforcement of its Order issued against the Respondent August 27, 1973.  The Board's Decision and Order are reported at 205 NLRB 146.


2
The Board found that Respondent had violated 8(b)(2) and 8(b)(1)(A) of the Act in actions involving Union members Walter Shimman and Glenn Oberle and 8(b)(1) (A) by threatening members with loss of employment opportunities and related reprisals because they opposed the incumbent leadership of the Union.  The Board ordered certain specific relief and the posting and mailing of notice.


3
Respondent asserts that the Order is not supported by substantial evidence, particular attack being made upon the decisions of the Administrative Law Judge on the credibility of witnesses.  There are substantial conflicts in the testimony, but it is the function of the Board to resolve questions of fact and credibility, and, if there is substantial evidence to support the Board's findings, they must be accepted by this Court.  National Labor Relations Act, Section 10(e), 29 U.S.C. 160(e); Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951); N.L.R.B. v. RAWAC Plating Co., 422 F.2d 1259 (6th Cir. 1970).


4
Upon consideration of the entire record, the briefs and oral arguments, the Court concludes that the factual findings of the Board are supported by substantial evidence and that the Administrative Law Judge did not abuse his discretion in making determinations as to credibility of witnesses.


5
The Order of the Board is enforced.



1
 The Honorable Frank Gray, Jr., Chief Judge, United States District Court for the Middle District of Tennessee, sitting by designation